         Case 20-70058-hdh13 Doc 16 Filed 03/24/20                       Entered 03/24/20 09:59:17      Page 1 of 2
                                       IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE NORTHERN DISTRICT OF TEXAS
                                                WICHITA FALLS DIVISION

IN RE:                                                                   CASE NO: 20-70058
                                                                         DATED: March 24, 2020
STEPHEN THOMAS BOWDEN                                                    ATTORNEY: MONTE J WHITE



                                              AMENDED NOTICE OF 341 MEETING
The Section 341 Meeting is changed to allow for telephonic appearance by all parties . The connection information is as
follows:
Meeting Date: April 01, 2020
Meeting Time: 10:00 am
Phone number to connect to meeting: 1(312)757-3121
Access Code: 774701413

If you cannot connect to the meeting, please call the Trustee's office at (806) 748-1980.



/s/ Robert B. Wilson
Robert B. Wilson, Bar # 21715000
Chapter 13 Trustee
Marc McBeath, Bar # 13328600
Staff Attorney
        Case 20-70058-hdh13 Doc 16 Filed 03/24/20                  Entered 03/24/20 09:59:17           Page 2 of 2


                                               CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing Notice of 341 Meeting was served on the following parties
electronically or at the addresses listed below by U.S. First Class mail.

AR Resources, Inc., ATTN: Bankruptcy, PO Box 1056, Blue Bell, PA 19422
Attorney General-Child Support Division, Attn: Bankruptcy, PO Box 12017, Austin, TX 78711-2017
CAPITAL ONE, PO BOX 30281, SALT LAKE CITY, UT 84130
Citibank, Attn: Bankruptcy, PO Box 790034, St Louis, MO 63179-0034
DESHAYNA CUSTARD, 613 WEST TEXAS, IOWA PARK, TX 76367
DISCOVER FINANCIAL SERVICES, PO BOX 3025, NEW ALBANY, OH 43054
Electra Medical Clinic, 1207 S. Bailey Street, Electra, TX 76360
Encompass Health Rehab, POB 952163, Dallas, TX 75395
INTERNAL REVENUE SERVICE, PO BOX 7317, PHILADELPHIA, PA 19101-7317
INTERNAL REVENUE SERVICE, PO BOX 7346, PHILADELPHIA, PA 19101-7346
LendingClub, Attn: Bankruptcy Attn: Bankruptcy, 595 Market St , Ste 200, San Francisco, CA 94105
MONTE J WHITE, ATTORNEY AT LAW, 1106 BROOK AVE HAMILTON PLACE, WICHITA FALLS, TX 76301
PMAB, LLC, PO Box 12150, Charlotte, NC 28220
PRA Receivables Management, LLC, PO Box 41021, Norfolk, VA 23541
Pro Collect, Inc, 12170 N Abrams Road, Dallas, TX 75243
Radiology Associates of WF, PO Box 732877, Dallas, TX 75373
SECURED ADVANTAGE FCU, PO BOX 1539, SIMPSONVILLE, SC 29681
STEPHEN THOMAS BOWDEN, 14420 AUSTIN ROAD, ELECTRA, TX 76360
Synchrony Bank, c/o PRA Receivables Management, LLC, PO Box 41021, Norfolk, VA 23541
Synchrony Bank-Amazon, Attn: Bankruptcy, Po Box 965060, Orlando, FL 32896
United Regional Physician Group, 4327 Barnett Rd,, Wichita Falls, TX 76310
United Regional, 1600 Eleventh Street, Wichita Falls, TX 76301
UNITED STATES ATTORNEY, 801 CHERRY STREET UNIT 4, FT WORTH, TX 76102-6882
US ATTORNEY GENERAL, MAIN JUSTICE BLDG, ROOM 5111, 10TH ST & CONSTITUTION AVE, WASHINGTON, DC 20530
WILLIAM T NEARY, UNITED STATES TRUSTEE, 1100 COMMERCE STREET RM 976, DALLAS, TX 75242




                                                                 STEPHEN THOMAS BOWDEN
                                                                 14420 AUSTIN ROAD
                                                                 ELECTRA, TX 76360
